Appeal from a judgment of the Supreme Court, Erie County (Penny M. Wolfgang, J.), rendered December 6, 2005. The judgment convicted defendant, upon her plea of guilty, of robbery in the first degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum:
On appeal from a judgment convicting her, upon a plea of guilty, of robbery in the first degree (Penal Law § 160.15 [3]), defendant contends that Supreme Court abused its discretion in denying her request for youthful offender status. Defendant failed to object or to move to withdraw the plea on that ground and thus failed to preserve her contention for our review (see People v Waleski, 28 AD3d 1159 [2006]; People v Smith, 24 AD3d 1301 [2005], lv denied 6 NY3d 838 [2006]; People v Jones, 288 AD2d 397 [2001], lv denied 97 NY2d 730 [2002]). In any event, we conclude that defendant’s contention lacks merit (see Jones, 288 AD2d 397 [2001]; People v Smith, 286 AD2d 878 [2001], lv denied 98 NY2d 641 [2002]). Present— Gorski, J.E, Centra, Lunn, Peradotto and Pine, JJ.